                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:19cr153-RJC

UNITED STATES OF AMERICA                         )
                                                 )        PRELIMINARY ORDER
       v.                                        )          OF FOREITURE
                                                 )
DEJUAN EVANS                                     )

            THIS MATTER is before the Court on the United States of America’s Motion

for Preliminary Order of Forfeiture, (Doc. No. 45), which the defendant has not

opposed.

            The United States requests, pursuant to Fed. R. Crim. P. 32.2(b) and 18 U.S.C.

§ 924, that this Court to enter a Preliminary Order of Forfeiture for the firearm

involved in the offenses in this case. For good cause shown and based on the

preponderance of the evidence, this Court hereby GRANTS the Motion. In support of

granting the Motion, the Court FINDS AS FOLLOWS:

                                     I.    BACKGROUND

            On July 10, 0218, law enforcement arrested Defendant and during a search of

his apartment seized a Smith & Wesson, Model SW40VE, .40 caliber pistol, serial

number PBT5534, and ammunition (“the Smith & Wesson Pistol”). On July 17, 2019,

a Grand Jury returned a First Superseding Bill of Indictment against Defendant,

charging him, inter alia, with the following offenses committed on or about June 18,

2018 and July 2, 2018:

           Carjacking in violation of 18 U.S.C. § 2119 and 2, as set forth in Counts One



                                      1
        Case 3:19-cr-00153-RJC-DSC Document 46 Filed 08/06/20 Page 1 of 4
       and Three;

      Possession of firearm in furtherance of a crime of violence, in violation of 18
       U.S.C. § 924(c), as set forth in Counts Two and Four; and

      Possession of a firearm by a convicted felon, specifically the Smith & Wesson
       Pistol, in violation of 18 U.S.C. § 922(g)(1), as set forth in Count Seven.

(Doc. No. 11). The Superseding Indictment contained a notice of forfeiture and finding

of probable cause as to the Smith & Wesson Pistol. Id.

       Defendant elected a jury trial on the criminal charges and a Jury returned

Verdicts of guilt on Counts One through Four and Seven identified above. (Doc. No.

37). Defendant did not elect a jury on forfeiture, and thus, the matter is ripe for

determination by the Court.

                                  II.    DISCUSSION

       18 U.S.C. § 924 authorizes forfeiture of firearms involved in violations of

criminal laws of the United States, and Fed. R. Crim. P. 32.2(b)(1) provides for the

preliminary forfeiture, pending petitions by third parties, of assets in a criminal case.

Forfeiture is appropriate upon a court finding of a nexus, or connection, between the

property and the violations. Fed. R. Crim. P. 32.2(b)(1)(A). In the case of an asset

involved in or intended to facilitate a crime, “nexus” means that there is a substantial

connection between the property and the crime. See United States v. Herder, 594 F.3d

352, 364 (4th Cir. 2010) (describing substantial connection test used to determine

forfeitability of facilitating property). A substantial connection may be established by

showing that the use of the property made the crime less difficult or more or less free

from obstruction or hindrance. Id. (citing United States v. Schifferli, 895 F.2d 987,




                                     2
       Case 3:19-cr-00153-RJC-DSC Document 46 Filed 08/06/20 Page 2 of 4
990 (4th Cir. 1990)). The Court’s finding may be based on evidence already in the

record and any additional evidence or information submitted by the parties and

accepted by the court as relevant and reliable. Fed. R. Crim. P. 32.2(b)(1)(B). Notably,

the burden of proof on forfeiture is preponderance of the evidence. See, e.g., United

States v. Cherry, 330 F.3d 658, 669 (4th Cir. 2003).

      The preponderance standard is satisfied in this case by the trial evidence and

record: the Smith & Wesson Pistol was found at Defendant’s apartment and a forensic

examiner determined that that Defendant’s fingerprints were located on the inserted

magazine of the pistol. In Count Seven, the jury convicted Evans with a violation of

§ 922(g)(1). As that conviction is predicated on the possession of the Smith & Wesson

Pistol, the Court finds there is a forfeiture nexus between the firearm and the count

of conviction.

      It is, therefore ORDERED:

      1.       Based upon Defendant’s convictions, the trial evidence, and the Verdict,

the United States is authorized to take and maintain possession of the following

property belonging to Defendant, and the property is hereby forfeited to the United

States for disposition according to law, provided, however, that such forfeiture is

subject to any and all third party claims and interests, pending final adjudication

herein:

              One Smith & Wesson, Model SW40VE, .40 caliber pistol, serial
               number PBT5534, and ammunition.

      2.       Pursuant to 21 U.S.C. § 853(n)(1), the Government shall publish notice

of this order; notice of its intent to dispose of the property in such manner as the



                                    3
      Case 3:19-cr-00153-RJC-DSC Document 46 Filed 08/06/20 Page 3 of 4
Attorney General may direct; and notice that any person, other than the Defendant,

having or claiming a legal interest in any of the above-listed forfeited property must

file a petition with the Court within thirty days of the final publication of notice or of

receipt of actual notice, whichever is earlier. This notice shall state that the petition

shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in

the property, shall be signed by the petitioner under penalty of perjury, and shall set

forth the nature and extent of the petitioner’s right, title or interest in the forfeited

property and any additional facts supporting the petitioner’s claim and the relief

sought. The United States may also, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in property that is the subject

of this Order of Forfeiture, as a substitute for published notice as to those persons so

notified.

       3.       Upon adjudication of all third-party interests, this Court will enter a

Final Order of Forfeiture. If no third parties file petitions within the time provided

by law, then this Order shall become final by operation of law.

 Signed: August 5, 2020




                                     4
       Case 3:19-cr-00153-RJC-DSC Document 46 Filed 08/06/20 Page 4 of 4
